DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an intravascular catheter, classified in A61M25/00.
II. Claims 13-19, drawn to a method of monitoring physiologic conditions, classified in A61B5/021.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus can be used in a materially different process such as being  placed into the amniotic space during labor in order to measure the strength of uterine contractions.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search query for the method steps are distinct from the search required for the device as the function of the device is intended use and therefore not positively recited.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In a telephone voicemail from attorney George Blazeski on 18 February 2022 a provisional election was made to prosecute the invention of Group II, claims 13-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 30 March 2021, has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0067] line 1, “First opening” is given element 323, however, it should be 232.  
Appropriate correction is required.

The disclosure is objected to because the distal and proximal ends of the catheter are not described consistently. Paragraph [0006] recites “the intravascular catheter further comprises a 
Paragraph [0026] also describes “connector hub 208 at the distal end of catheter body 209.” However, paragraph [0021] recites the distal end of the catheter body having preformed tips to assist in accessing anatomic sites. The connector hub and the preformed tips are on opposite ends of the catheter. 
The examiner recommends amending paragraph [0006] to be “the intravascular catheter further comprises a connector hub at the proximal end of the catheter body”, and amending paragraph [0026] to be “connector hub 208 at the proximal end of catheter body 209.” This will be consistent with the figures and with paragraphs [0063] and [0064] which explicitly point to the proximal 250 and distal 255 ends of the catheter body 209 in Figure 6.
Claim Objections
Claims 13 and 17 are objected to because of the following informalities: 
in claim 13, the period after “and at least one pressure sensor.” should be a comma or a colon;
in claim 17, the word “the” is missing before “at least one pressure sensor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 13 recites “a connector hub at the distal end of the catheter body; at least one access line affixed to the connector hub”. Further, claim 13 recites “inserting the distal end of the catheter into the entryway”. From the Drawings and the Specification, it is clear that the connector hub is on the opposite end of the catheter body from the end being inserted into a patient's cardiovascular system. For the purpose of examination, the examiner is interpreting the connector hub to be at the proximal end of the catheter body. Clean VersionAttorney Docket No.: 124908-03402
Claims 14-19 are rejected as being dependent on claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoch (US 2011/0004198 A1).
Regarding claim 13, Hoch discloses a method of monitoring physiologic conditions comprising: selecting an intravascular catheter (100 Fig 1) comprising: a catheter body (105 Fig 1) having a proximal end (the end at the right side of 105 Fig 1) and a distal end (the end at the left side of 105 Fig 1); a first lumen (110 Fig 1A) and a second lumen (115 Fig 1A) extending within the catheter body; at least two openings (140, 145 Fig 1A) positioned on the catheter body, a connector hub (the portion of the catheter at the proximal end where the lumens split into access lines is a connector hub) at the proximal end of the catheter body; 25   Clean VersionAttorney Docket No.: 124908-03402at least one access line (110 and 115 as shown in Fig 1 are access lines affixed to the connector hub and extending from the lumens) affixed to the connector hub in communication with the at least one lumen of the catheter body (lumens 110 and 115 are in fluid communication with the access lines); and at least one pressure sensor (“pressure transducer” 160 Fig 1A),[[.]] creating an entryway into a patient's cardiovascular system ([0038] vascular access is achieved through venipuncture), inserting the distal end of the catheter into the entryway ([0039] “pressure sensing catheter 100 is introduced into a selected vein 205”, See Fig 2 showing distal end of catheter inserted into the vascular system); advancing a portion of the catheter into the cardiovascular system of the patient ([0039] “Pressure sensing catheter 100 is then carefully advanced through the selected vein 205 into a desired position”); measuring pressure of at least one location within the cardiovascular system ([0037] Once pressure sensing catheter 100 is placed in situ, the patient or subject's CVP is measured via pressure transducer 160”); and transmitting and recording the pressure measurements to a computing system ([0043] “pressure transducer 160 which reflects optical signals back to electronic monitor 500 as a function of vascular pressure.”, the optical pressure signals are transmitted to a computing system which records the pressure on a display 560).
Regarding claim 14, Hoch discloses the method of claim 13, wherein the entryway into the cardiovascular system is located in at least one of a cephalic vein, basilica vein, subclavian vein, an internal jugular vein, or a femoral vein ([0038] “basilic, cephalic or median cubital veins commonly chosen 205. Alternately, venipuncture sites such as neck/subclavian 235 or groin region 230 may be accessed as well”).
Regarding claim 15, Hoch discloses the method of claim 13, wherein advancing a portion of the catheter into the cardiovascular system of the patient comprises advancing the catheter body until a distal end of the first lumen is positioned within the superior vena cava ([0039] “Pressure sensing catheter 100 is then carefully advanced through the selected vein 205 into a desired position, typically the superior vena cava 305”, [0041] infusion of fluid into the superior vena cava through lumen 115 as described would require the lumen to be positioned within the superior vena cava, see Fig 3).
Regarding claim 16, Hoch discloses the method of claim 13, wherein the at least one pressure sensor measures central venous pressure of the patient ([0037] “the patient or subject's CVP is measured via pressure transducer 160”).
Regarding claim 17, Hoch discloses the method of claim 13, wherein the at least one pressure sensor is positioned in one of the superior vena cava (see the position of pressure transducer 160 in superior vena cava 305 Fig 3).
Regarding claim 19, Hoch discloses the method of claim 13, wherein the catheter is a hemodialysis catheter (the catheter 100 Fig 1 is fully capable of use for hemodialysis) that continuously or continually monitors and records pressure ([0011] “real-time pressure measurement both during and post-insertion”, the pressure would need to be continually monitored and recorded on the display in order to provide the real-time pressure measurement data as disclosed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoch (US 2011/0004198 A1) in view of Appling et al. (US 2008/0154186 A1).
Regarding claim 18, Hoch discloses the method of claim 13. However, Hoch is silent to wherein the first lumen has a length longer than the length of the second lumen.
Appling et al. teaches two lumens (9 and 19 Fig 1C) wherein the first lumen (9 Fig 1C) has a length longer than the length of the second lumen (19 Fig 1C). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the first lumen of Hoch to have a length longer than the length of the second lumen as taught by Appling et al. to provide sufficient separation between the outflow and inflow lumens to minimize inflow of fluids being introduced into the vessel [0063].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/25/2022